RENDERED: JANUARY 28, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                             NO. 2021-CA-0009-MR


JOSHUA KING                                                          APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE DERWIN L. WEBB, JUDGE
                        ACTION NO. 16-CI-503995



STEPHIE KING                                                           APPELLEE



                                OPINION
                        REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: LAMBERT, MAZE, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Joshua King (“Appellant”) appeals from orders of the

Jefferson Circuit Court establishing child support in favor of his former wife

Stephie King (“Appellee”). Appellant argues that the circuit court erred in failing

to properly apply the child support modification statute, Kentucky Revised Statutes

(“KRS”) 403.213, to Appellee’s motion for child support. As the child support
modification statute was neither pleaded by Appellant nor relied upon by the

Jefferson Circuit Court in modifying the prior child support agreement entered into

by the parties, we reverse and remand the order of child support with instructions

to consider Appellee’s motion pursuant to KRS 403.213.

                   FACTS AND PROCEDURAL HISTORY

             Appellant and Appellee were divorced by way of a decree of

dissolution of marriage entered in September 2017. The decree incorporated by

reference the parties’ separation agreement, which provided that neither party was

required to pay child support.

             On July 26, 2019, Appellee filed a motion in Jefferson Circuit Court

seeking child support. In support of the motion, Appellee cited KRS 403.160

(action for temporary child support). A hearing on the motion was conducted on

February 16, 2020, resulting in an order entered on March 11, 2020, establishing a

child support obligation in favor of Appellee in the amount of $471.00 per month.

The amount of the support was based on Appellant’s monthly income of $6,965.00

and Appellee’s income of $4,167.00.

             Thereafter, Appellant filed a motion to alter, amend, or vacate the

child support order. He argued that the circuit court improperly failed to impute

income to Appellee, to explain its deviation from the child support guidelines

based on equal parenting time, and to properly account for Appellant’s payment of


                                         -2-
child care, health insurance, and extracurricular expenses for the children. The

court sustained the motion on April 30, 2020. It reduced Appellant’s child support

obligation to $24 per month by imputing income to Appellee. Prior to her motion

for child support, Appellee earned approximately $50,000 per year as a paralegal.

She left that position and later accepted a job as a restaurant server at a

substantially reduced income, though she testified that she was looking for work as

a paralegal or teacher’s aide. In fixing Appellant’s child support obligation at $24

per month, the circuit court imputed to Appellee her paralegal salary based on her

failure to utilize her education and experience. The court also corrected the prior

order to reflect that Appellant alone, rather than the parties jointly, was paying the

children’s healthcare and other expenses.

                A series of pleadings and orders followed resulting from Appellee’s

attempt to vacate the April 30, 2020 order reducing Appellant’s child support

obligation. The circuit court would later characterize the parties’ pleadings on this

issue as “procedurally confusing.”1 Appellee asserted that she had applied for

several paralegal positions in her geographic area but was unable to secure

employment in that field. Persuaded by Appellee’s testimony, and taking into

account Appellant’s payment of the children’s healthcare and child care costs, the

court re-calculated Appellant’s child support obligation using “the Craig Ross


1
    Order entered November 23, 2020.

                                           -3-
program.” The court determined that the resulting child support “was very similar

to the child support ordered in the Order entered March 11, 2020.” The court

sustained Appellee’s motion to set aside the order of April 30, 2020, and reinstated

the order of March 11, 2020, fixing Appellant’s child support obligation at $471.00

per month. This appeal followed.

                        ARGUMENTS AND ANALYSIS

             Appellant argues that the Jefferson Circuit Court committed reversible

error in modifying child support without applying the mandatory provisions of the

child support modification statute, KRS 403.213. He notes that the parties’

separation agreement provided that neither party was required to pay child support,

and that the agreement was expressly incorporated into the decree of dissolution.

The decree, he argues, thus constituted a child support order. As such, Appellant

asserts that Appellee’s motion to establish child support should have been pleaded

and adjudicated as a motion to modify child support.

             Appellant directs our attention to KRS 403.213(1), which provides

that modification of child support may be made “only upon a showing of a material

change in circumstances that is substantial and continuing.” Appellant argues that

the circuit court improperly modified child support without referencing KRS

403.213 nor finding a material change in circumstances that is substantial and

continuing. He asserts that the statutes relied on by Appellee and the circuit court,


                                         -4-
KRS 403.160 (temporary child support) and KRS 403.212 (child support

guidelines), are not applicable to an action to modify child support. Accordingly,

he argues that the child support order on appeal should be vacated.

             In response, Appellee asserts that Appellant failed to raise this

argument before the circuit court and failed to comply with Kentucky Rules of

Civil Procedure (“CR”) 76.12(4)(c)(v), which requires a statement at the beginning

of the argument showing whether the issue was preserved and, if so, in what

manner. Appellee contends that because Appellant’s argument is not preserved for

appellate review, we may review his argument only for manifest injustice pursuant

to CR 61.02 and the supportive case law. In the alternative, Appellee argues that

even if we review the circuit court’s award of child support for error, the court’s

failure to reference KRS 403.213 is harmless because the record demonstrates that

Appellee underwent a continuing change in circumstances sufficient to support the

modification of child support.

             CR 76.12(4)(c)(v) requires

             [a]n “ARGUMENT” conforming to the statement of
             Points and Authorities, with ample supportive references
             to the record and citations of authority pertinent to each
             issue of law and which shall contain at the beginning of
             the argument a statement with reference to the record
             showing whether the issue was properly preserved for
             review and, if so, in what manner.




                                          -5-
Appellant’s ARGUMENT section of the brief does not contain a statement at the

beginning with reference to the record showing whether each issue was properly

preserved for review and, if so, in what manner.

             “A brief may be stricken for failure to comply with any substantial

requirement of this Rule 76.12.” CR 76.12(8)(a). The rule requiring a statement

of the case consisting of a chronological summary of the facts and procedural

events is a substantial requirement of CR 76.12 encompassed by CR 76.12(8)(a).

             CR 73.02(2)(a) and (b) also allow for striking a brief and dismissing

an appeal based on the failure to comply with rules relating to appeals. See Hallis

v. Hallis, 328 S.W.3d 694 (Ky. App. 2010), for the reasons why compliance with

the briefing rules is not merely a convenience to the court, but is a necessity for

carrying out the ends of justice.

             If a party fails to inform the appellate court of where in
             the record his issue is preserved, the appellate court can
             treat that issue as unpreserved. Appellate courts review
             unpreserved claims of error on direct appeal only for
             palpable error. To prevail, one must show that the error
             resulted in “manifest injustice.” RCr 10.26 provides . . .
             [that a] palpable error which affects the substantial rights
             of a party may be considered . . . by an appellate court on
             appeal, even though insufficiently raised or preserved for
             review, and appropriate relief may be granted upon a
             determination that manifest injustice has resulted from
             the error.

Ford v. Commonwealth, 628 S.W.3d 147, 155 (Ky. 2021) (internal quotation

marks and citation omitted).

                                          -6-
             Child support is a statutory creation intended to benefit the children

rather than the adults. Smothers v. Baptist Hospital East, 468 S.W.3d 878, 884

(Ky. App. 2015) (citation omitted). As such, we will review the issues presented

for manifest injustice rather than striking the brief and dismissing the appeal. As

the applicability of KRS 403.213 was not raised below and was not preserved for

appellate review, and in accordance with Ford, supra, the question before us is

this: did the Jefferson Circuit Court’s award of child support, without reference to

KRS 403.213, and with no express finding of a substantial and continuing change

in circumstances, constitute manifest injustice? We must answer this question in

the affirmative.

             The facts before us parallel those in Martin v. Cabinet for Health and

Family Services, 583 S.W.3d 12 (Ky. App. 2019). In Martin, as in the matter

before us, the divorcing parents entered into a separation agreement providing that

neither party was required to pay child support. That agreement was incorporated

into the decree.

             Thereafter, the Cabinet (which was the assignee of the mother’s right

to seek child support) filed a post-decree motion for initial child support rather than

modification of child support. The matter was pleaded and adjudicated as an initial

award of child support rather than a modification of child support pursuant to KRS

403.213. The Cabinet was awarded child support on the mother’s behalf.


                                          -7-
             On appeal, a panel of this Court found that the incorporation of the

separation agreement into the decree constituted an award of child support – albeit

in the amount of zero. As such, the panel determined that the Cabinet’s subsequent

effort to seek child support should have been pleaded and adjudicated pursuant to

the child support modification statute, KRS 403.213. As the matter 1) was not

pleaded nor adjudicated pursuant to KRS 403.213; 2) the circuit court made no

finding of changed circumstances; and 3) there was no evidence of changed

circumstances, the Court vacated the award of child support and dismissed the

complaint without prejudice. Martin, supra.

             As in Martin, the parties before us entered into a separation agreement

providing that neither party was required to pay child support and the agreement

was incorporated into the decree. Thus, any modification of that award must be

brought pursuant to KRS 403.213. Martin, 583 S.W.3d at 18. Similarly, neither

the Cabinet in Martin (acting on behalf of the mother), nor Appellee herein moved

for modification pursuant to KRS 403.213. Unlike in Martin, however, the record

before us does show some evidence of Appellee’s changed circumstances, as she

testified that her income was greatly reduced with the loss of her paralegal job and

purported inability to acquire similar employment.




                                         -8-
                                  CONCLUSION

             Modification of child support, including modification of an order of

no child support stemming from an incorporated separation agreement, must be

pleaded and adjudicated pursuant to KRS 403.213. Martin, 583 S.W.3d at 18.

Whereas the panel of this Court in Martin vacated the award and dismissed the

action in part because there was no evidence of changed circumstances, Appellee

herein did cite some evidence upon which the circuit court might reasonably find a

substantial and continuing change in circumstances in conformity with KRS

403.213. Because some evidence of Appellee’s changed circumstances is found in

the record, we will reverse and remand rather than vacate and dismiss the child

support order as in Martin. Whether Appellee had a substantial and continuing

change in circumstances is a question of fact properly reserved for the circuit court.

We conclude that an award modifying child support, without reference to KRS

403.213 nor the required finding of a substantial and continuing change in

circumstances, constitutes manifest injustice. Ford, supra. Accordingly, we

reverse the child support order of the Jefferson Circuit Court, and remand the

matter for adjudication pursuant to KRS 403.213. Appellant’s remaining

arguments as to CR 59, CR 60, and the failure to make specific findings are moot.



             ALL CONCUR.


                                         -9-
BRIEF FOR APPELLANT:        BRIEF FOR APPELLEE:

Justin R. Key               Michelle L. Eisenmenger
Jeffersonville, Indiana     Louisville, Kentucky




                          -10-